Citation Nr: 0504109	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1981 
to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

A December 1998 rating decision granted service connection 
for status post right ankle sprain.  The disability was rated 
as noncompensable from March 10, 1992.  In January 1999, the 
veteran notified the RO of his disagreement with the 
noncompensable rating.  In his April 1999 substantive appeal, 
the veteran asserted that he should have a compensable rating 
effective March 10, 1992.  The Board considered the appeal 
and, in August 2000, determined that staged ratings were 
warranted.  The Board rated the disability as 10 percent 
disabling from March 10, 1992 to March 27, 1995 and as 
noncompensable from March 28, 1995.  The veteran appealed to 
the Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court noted that a remand had been requested for 
compliance with the Veterans Claims Assistance Act of 2000.  
The Court vacated the Board's decision which denied a rating 
in excess of 10 percent from March 10, 1992 to March 27, 1995 
and a noncompensable rating from March 28, 1995.  The case 
was remanded to the Board.  Under the regulations in effect 
at the time, the Board asked its Case Development Unit to ask 
the veteran to identify any recent sources of treatment and 
to afford him a current examination.  In October 2002, the 
veteran responded that all evidence was present to rate his 
claim favorably and submitted copies of VA medical records.  
He reported for examination in June 2003.  In September 2003, 
the Board remanded the case for VCAA compliance.  A VCAA 
notice letter was sent to the veteran in May 2004.  In a 
September 2004 rating decision, the RO granted a 10 percent 
rating from March 28, 1995.  That is, the veteran is now, 
continuously rated as 10 percent disabled from the effective 
date of service connection, March 10, 1992.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected right ankle disability 
has been manifested by arthritis, pain, and no more than 
moderate limitation of motion since March 1992.  


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating in excess of 10 percent for a right ankle disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5010-5003, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of May 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, because the initial unfavorable 
decision was rendered years before VCAA took effect.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as the May 
2004 VCAA notice letter and other correspondence, notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Social Security Administration records have 
been obtained.  The veteran has been examined by VA on 
numerous occasions and these evaluations have been adequate 
for rating the disability during the entire period of time at 
issue.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In May 2004, the veteran wrote that all 
necessary evidence was present.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion. 
Diagnostic Code 5003 (2003).  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45(f) (2004).

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2004).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(2004).

Background.  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  The most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, such as this one, is 
an original claim as opposed to a new claim for increase.   
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  The period of time at issue dates from March 
1992.

The service medical records show that the veteran had 
cellulitis of the right ankle in June 1981.  In October 1982, 
the veteran reported that he hurt his ankle a month earlier.  
He had some pain with pressure and some discoloration about 
the upper metatarsals.  Some crepitus was also noted.  In 
November 1983, the veteran complained that his ankle hurt all 
the time.  Objective findings were within normal limits.  The 
X-ray report indicates no significant abnormalities, but the 
clinical record shows that X-rays disclosed slight arthritic 
changes.  The March 1984 separation examination shows the 
lower extremities were normal.  

On the November 1986 VA examination, there was no swelling of 
the right foot or ankle.  There was slight vague tenderness 
on the anterior aspect of the right ankle, but no tenderness 
over the malleoli.  The right ankle had a full range of 
motion to 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  Gait was normal.  Toe and heel walking were 
performed normally.  The veteran was not able to wiggle his 
right little toe as he could with the left.  Both the 
dorsalis pedis pulses were well felt.  No plantar calluses 
were noted.  X-rays revealed minimal pes planus deformity of 
the right foot and were otherwise normal.  The diagnosis was 
pes planus deformity, right foot, minimal.  

The veteran was given an orthopedic examination later on 
November 1986.  The several findings were normal.  This 
included normal dorsiflexion to 20 degrees and normal plantar 
flexion to 45 degrees.  The minimal pes planus on the X-rays 
was noted.  The impression was that no abnormality of an 
orthopedic nature was evident at the right foot or ankle on 
the examination.  

A May 1984 rating decision denied service connection for a 
right ankle condition on the basis that it was not found on 
the VA examination.  

In January 1988, the veteran complained of constant right 
ankle pain.  

In November 1989, a bone scan and X-rays disclosed 
abnormalities in the talus bone.  

A February 1990 VA clinical note reflects the veteran's 
complaint of right ankle pain.  There was minimal swelling, 
diffuse tenderness, dorsiflexion of 10 degrees and plantar 
flexion of 35 degrees.  It was noted that X-rays showed a 
subchondral cyst in the medial talus.  

A VA note dated in June 1990 contains an impression of 
osteochondritis of the right ankle.  

A VA clinical record, dated in July 1990, reflects a history 
of right ankle pain.  It was noted that the November 1989 
bone scan had shown uptake in the medial talar body in the 
right ankle.  Plain films were reported to show evidence of 
an old fracture in the right talar body with degenerative 
arthritis.  Examination disclosed mild pain over the body of 
the talus.  There was a full range of motion.  Motor 
responses were 5/5, throughout.  Sensory responses were 
intact.  The impression was degenerative arthritis of the 
right ankle, likely secondary to an old fracture.  

A summary of VA hospitalization, in June and July 1991 shows 
that bone scans of the right ankle revealed arthritic 
changes.  Diagnoses included degenerative joint disease, 
ankles and knees.  

On the November 1991 VA examination, the right ankle was 
painful on motion and unable to bear weight continuously.  
The diagnosis was traumatic arthritis of the right ankle.  

The November 1991 X-rays showed the ankle mortise to be 
intact.  There were some cystic changes in the medial aspect 
of the talus.  The findings were felt to be consistent with 
degenerative change.  

The report of the December 1991 VA orthopedic examination 
shows findings were essentially normal.  The X-rays were 
reviewed and the doctor felt that there were no signs of 
degenerative process.  The impression was cystic lesions, 
right talus, etiology questionable.  

A February 1992 VA clinical note shows the veteran's 
complaint of ankle pain.  A March 1992 VA Abbreviated Medical 
Record contains a diagnosis of non-union of the right ankle.  
There was continued outpatient treatment for the right ankle 
complaints in March , May and July 1992.   

In August 1992, the veteran was hospitalized at a VA medical 
center for treatment of the cyst in the right talus.  It was 
treated with curettage and bone grafting.  

An October 1992 VA clinical note shows dorsiflexion to 10 
degrees and plantar flexion to 30 degrees, with pain beyond 
that point.  

The report of the March 1995 VA examination has diagnoses of 
post-operative residuals, curettage, cyst right talus, with 
left iliac bone graft and history of sprain of the right 
ankle.  Right ankle dorsiflexion was 20 degrees and plantar 
flexion was 45 degrees.  

The veteran voiced his complaints of ankle pain on the March 
1996 VA examination.  The examiner found that there was no 
joint swelling, deformity or evidence of instability.  
Dorsiflexion was 0 degrees and plantar flexion went to 45 
degrees.  The pertinent diagnosis was history of pain in the 
right ankle.  

On the May 1997 VA examination, the veteran complained about 
his toes.  There was bilateral dorsiflexion to 90 degrees and 
plantar flexion to 170 degrees.  Subtalar motion was 
unrestricted.  There was a well-healed medial scar of the 
right ankle, measuring 31/4 inches.  There was no swelling 
tenderness or redness.  Calf circumference was equal, 
bilaterally.  There was a full range of motion in the other 
joints of the lower extremities.  Review of the X-rays 
indicated that the defect in the talus had totally resolved.  
The diagnosis was post osteochondritis dissecans of the right 
talus.  The doctor commented that, on the basis of the 
objective physical examination and X-ray review, he was 
unable to explain the veteran's complaints of pain.  

VA outpatient treatment records from August 1997 to October 
1997 contain continued complaints of right ankle pain, 
without objective findings of limited motion.  

On the August 1998 VA examination, the veteran's medical 
history was reviewed.  Examination showed that dorsiflexion 
was 10 degrees and plantar flexion was 45 degrees.  On the 
medial malleolar side of the right ankle was a very well-
healed scar, which was not adherent.  There was no 
hypertrophy or complications.  Bilaterally, the calves were 
symmetrical.  There was no other joint with any kind of 
complications.  Right ankle inversion was 30 degrees and 
eversion was 20 degrees.  The medial and lateral malleoli 
revealed no discrepancy and were symmetrical as compared to 
the left side.  There was a diffuse complaint of ankle pain.  
There was no edema, cellulitis, rash, or other complication.  
A tarsal tunnel syndrome test was negative.  Grade I pes 
planus was noted.  Diagnoses were: right ankle recurrent pain 
secondary to sprain in 1981; a mention of cellulitis of the 
right ankle; and status post right talus cyst diagnosed with 
curettage on the ileo crest bone graft with no complications.  

A VA podiatry clinic note of February 1999, shows the veteran 
complained of right ankle pain.  There was a well-healed 
incision site on the medial right ankle.  Neurovascular 
findings were intact.  There was no pain with motion of the 
right ankle.  There was no pain on palpation.  

Social Security Administration (SSA) records were received in 
April 1999.  The medical records pertaining to the right 
ankle were from VA and are discussed above.  The veteran's 
ankle complaints were considered and SSA claims were denied 
in May 1992, October 1992, and October 1993.  

A January 2002 VA X-ray study of the right ankle disclosed no 
evidence of fracture, dislocation or bony lesion.  The joint 
space was well maintained.  The impression was a normal right 
ankle.  

A VA podiatry consultation was done in mid-January 2002.  The 
veteran complained of foot pain.  He said that he had pain on 
the bottom of his foot whenever he walked or stood.  The only 
ankle finding was a small surgical scar on the medial aspect 
of the right ankle.  The consultant found pain on palpation 
of the medial foot, especially in the area of the arch of the 
right foot.  The assessment was arch pain of the right foot.  

Another VA consultation was done later in January 2002.  The 
veteran complained of right ankle pain.  On examination, the 
right ankle was stable.  There was minimal flat foot, 
bilaterally, more on the right.  He wore an ankle brace and 
special boots to control movement.  The impression was flat 
feet.  

The report of the June 2003 VA examination shows that the 
veteran's subjective complaints included pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability and lack of endurance.  He said that he 
had slight flare-ups and did not know what caused them.  The 
examiner reported that there was objective evidence of 
painful motion and that motion stopped when pain began.  
There was instability and weakness.  There was abnormal 
movement and guarding of movement.  There was no edema, 
effusion, tenderness, redness, or heat.  There was a 7-
centimeter surgical scar over the medial malleolus on the 
right ankle.  The veteran had a slight limp.  He used 
orthopedic shoes on both feet and a brace on the right ankle.  
The right foot was slightly smaller than the left and 
appeared slightly atrophic.  Right ankle dorsiflexion was 17 
degrees and plantar flexion was 40 degrees.  There was no 
varus or valgus angulation of the os calcis in relation to 
the long axis of the tibia and fibula.  The diagnosis was 
postoperative arthralgia of the right ankle with loss of 
function due to slight pain.  The doctor expressed the 
opinion that it was at least as likely as not that there was 
functional limitation of motion due to pain or flare-ups of 
pain, supported by adequate pathology, weakened movement, 
excess fatigability or incoordination.  

VA domiciliary notes cover the period from January 2002 to 
February 2004.  A February 2002 note shows the veteran was 
wearing a brace on his right ankle.  The notes do not contain 
measurements of ankle motion.  

Analysis.  Normal ankle motion goes through a range of 20 
degrees dorsiflexion (moving the forefoot up) to 45 degrees 
plantar flexion (moving the forefoot down), for a total range 
of motion of 65 degrees.  38 C.F.R. § 4.71, Plate II (2004).  
The rating criteria do not provide a compensable rating for a 
mild or slight limitation of ankle motion.  38 C.F.R. § 4.31 
(2004).  A compensable (10 percent) evaluation requires a 
limitation of motion which approximates at least a moderate 
limitation.  38 C.F.R. §§ 4.7, 4.71a, Code 5271 (2004).  The 
veteran has been awarded benefits at this level.  The next 
higher rating must approximate a marked limitation of motion.  
38 C.F.R. §§ 4.7, 4.71a, Code 5271 (2004).  However, the 
measurements of ankle motion repeatedly show that the 
limitation is no more than moderate.  

There are no limitations which approximate a marked level, 
even considering flare-ups of symptoms.  On this latter 
point, the Board has considered the June 2003 VA examiner's 
observation that the veteran has functional limitation of 
motion due to pain or flare-ups of pain, supported by 
adequate pathology, weakened movement, excess fatigability, 
or incoordination.  However, the fact that the veteran has 
some limitation of motion of the right ankle due to symptoms 
that include pain is not in dispute; his current rating of 10 
percent, in effect since March 1992, takes such into account.  
The question here is one of degree.  Most of the examinations 
performed from 1990 to 2003 showed either normal or at most 
minimal limitation of ankle motion.  There is indication that 
the veteran wears an ankle brace and orthopedic shoes on both 
feet, although the latter is apparently for his nonservice-
connected flat feet, and a few of the evaluations performed 
over the past dozen years, to include the June 2003 
evaluation, showed motion that more nearly approximates a 
moderate limitation.  However, aside from the fact that a 10 
percent rating contemplates moderate limitation of motion, 
the latter examiner indicated that the veteran's pain 
occurred at the extremes of motion and no clinician has 
reported that the veteran's right ankle motion more nearly 
approximates a marked degree of limitation due to pain, 
weakness, fatigue, incoordination or flare-ups of any of 
these symptoms.  Thus, a rating in excess of 10 percent is 
not warranted.    

In reaching this conclusion, the Board has considered 
Fenderson, supra, but the medical evidence here shows that 
the limitation of right ankle motion has never been more than 
moderate.  Therefore, an initial or staged rating in excess 
of 10 percent is not warranted.  


Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The assignment of an initial or staged rating in excess of 10 
percent for a right ankle disability is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


